DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of claims 1-7 in the reply filed 9/29/2022 is acknowledged.
	Applicant’s election with traverse of species of group I in the reply filed 9/29/2022 is acknowledged. The traversal is on the grounds that the subject matter of all species in Group 1 (i.e. claims 1-7) is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species. This is found persuasive.
Information Disclosure Statement
	Nine foreign references were not considered by the examiner as they were not included in the application.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US Patent No 10908238 B2, equivalent to European Patent EP3062724B1).
Regarding claim 1, Gross teaches a radio frequency (RF) coil device for a magnetic resonance (MR) imaging modality ((col. 1 line 50) a magnetic resonance coil unit) or a hybrid MR-positron emission tomography (PET) imaging modality, 
comprising at least one RF coil ((col. 1 line 51) comprises an MR coil body)
a housing for the at least one RF coil ((col. 1 line 52) which houses at least one MR coil)
and marker arrangement including a plurality of electromagnetic radiation markers disposed at an outer surface of the housing ((col. 2 line 32) The MR coil unit preferably comprises a plurality of MR markers in a known spatial relationship; (col. 6 line 42) The optical markers 7 are arranged outside the MR coil body 2)
wherein the electromagnetic radiation markers are configured to reflect or emit electromagnetic radiation within at least one of the ultraviolet, visible, infrared (IR), or Terahertz spectrum ((col. 4 lines 10 - 15) An active marker can for example emit electromagnetic radiation and/or waves which can be in the infrared, visible and/or ultraviolet spectral range. The marker can also however be passive, i.e. can for example reflect electromagnetic radiation in the infrared, visible and/or ultraviolet spectral range or can block x-ray radiation).
	Regarding claim 2, Gross teaches wherein the marker arrangement comprises at least one electromagnetic radiation source configured to emit the electromagnetic radiation ((col. 4 line 10) An active marker can for example emit electromagnetic radiation).
	Regarding claim 6, Gross teaches wherein the electromagnetic radiation markers are configured to reflect or emit infrared electromagnetic radiation at a wavelength between 700nm and 30µm ((col. 4 lines 19-21) It is also possible for a marker...emit electromagnetic radiation and/or waves...at ultrasound wavelengths).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 2 above, and further in view of Biber (US Patent No 20150045655 A1).
	Regarding claim 3, Gross fails to teach wherein the marker arrangement comprises at least one electromagnetic radiation guide to distribute the electromagnetic radiation from the at least one electromagnetic radiation source to the electromagnetic radiation markers.
	However, Biber teaches wherein the marker arrangement comprises at least one electromagnetic radiation guide ([0033] transmit/receive coil) to distribute the electromagnetic radiation from the at least one electromagnetic radiation source to the electromagnetic radiation markers ([0033] FIG. 1 depicts an embodiment of a schematic representation of a magnetic resonance imaging scanner 102 with a transmit/receive coil (e.g., body coil) 103, three MR markers 101 arranged on an examination object 105, and a patient table 104. The transmit/receive coil 103 serves here to emit a TX field and to receive an RX field in the magnetic resonance imaging scanner. Alternatively, or in addition, the TX field and the RX field may also be respectively emitted and received by a local coil...The TX field excites the particles in the examination object, and, at the same time, in the marker medium 201 of the three MR markers 101. The excited particles produce MR signals and thus a receivable RX field).

	Gross and Biber are considered analogous because both disclose coil based MRI imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the components of the device in such a way that the markers are able to pick up the radiation emitted by the source.
Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 1 above, and further in view of Boernert (US Patent No 6317619 B1).
	Regarding claim 4, Gross fails to teach wherein the marker arrangement comprises at least one LED configured as an electromagnetic radiation source and at least one optical fiber that is configured to distribute the electromagnetic radiation from the LED over the outer surface of the housing.
	However, Boernert teaches wherein the marker arrangement comprises at least one LED ((col. 7 line 32) optical markers 15, such as LEDs) configured as an electromagnetic radiation source ((col. 7 lines 32 - 38) optical markers 15, such as LEDs having characteristic emissions, such as infrared, are placed on the moveable RF coil holder, or generally on the moveable RF coil assembly, in a non-collinear arrangement. Preferably, camera unit 12 includes at least two spaced-apart cameras 13, for example CCD cameras, focused throughout the homogeneity volume for receiving images of optical markers 15) and at least one optical fiber that is configured to distribute the electromagnetic radiation from the LED over the outer surface of the housing ((col. 7 lines 39-42) Cable 14 connects the camera unit to processing units in the MR apparatus which determine the 3D spatial coordinate positions of the optical markers from the camera images).
	Gross and Boernert are considered analogous because both disclose coil based MRI imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an LED as a radiation source and connect the elements through a cable such as an optical fiber.
	Regarding claim 5, Gross teaches each of the one or more openings corresponding to an electromagnetic radiation marker ((col. 2 line 37) the MR markers are preferably distributed amongst the plurality of openings).
Gross fails to teach wherein the at least one optical fiber has a coating and is configured to emit electromagnetic radiation.
However, Boernert teaches at least one optical fiber ((col. 7 line 7) a cable) is configured to emit electromagnetic radiation ((col. 7 lines 7-9) a cable adapted to conduct signals between the coil assembly and the MR apparatus through the MR environment (which has high and time-variable magnetic fields)).
Gross and Boernert are considered analogous because both disclose coil based MRI imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a cable such as an optical fiber to transmit signals. Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a protective layer of coating for such a cable used.
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 1 above, and further in view of Sukkau (US Patent No 20100156421 A1).
	Regarding claim 7, Gross teaches wherein the at least one RF coil is from among a plurality of RF coils ((col. 2 line 32) The MR coil unit preferably comprises a plurality of MR markers in a known spatial relationship).
	Gross fails to teach wherein each one of the plurality of RF coils has at least one respective electromagnetic radiation marker. However, Sukkau teaches [0021] If multiple local coils are arranged on the patient bed, it is thus important for the detected markers in the camera images to be associated with the respective local coils.
	Gross and Sukkau are considered analogous because both disclose coil based MRI imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to couple each coil to an individual marker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raylman (US Patent No 20190374105 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dohata (US Patent No 20160135711 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US Patent No 20150190107 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ojha (US Patent No 20130267830 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793